                 Case 2:21-cv-04237-FLA-MRW Document 12-1 Filed 06/06/21 Page 1 of 2 Page ID #:204




                                       1 Tricia L. Legittino (SBN 254311)
                                         tlegittino@fkks.com
                                       2 FRANKFURT KURNIT KLEIN + SELZ PC
                                         2029 Century Park East, Suite 2500N
                                       3 Los Angeles, California 90067
                                         Telephone: (310) 579-9600
                                       4 Facsimile: (310) 579-9650
                                       5 Attorneys for CITIBANK, N.A.
                                         improperly sued herein as Citigroup Inc.
                                       6
                                       7
                                                                       UNITED STATES DISTRICT COURT
                                       8
                                                    CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                       9
                                      10
                                           ANTHONY MILLER,                             Case No. 2:21-cv-4237-FLA-MRW
                                      11
                                                             Plaintiff,                DECLARATION OF TRICIA L.
                                      12                                               LEGITTINO IN SUPPORT OF
                                                    vs.                                DEFENDANT CITIBANK N.A.’S
2029 Century Park East, Suite 2500N




                                      13                                               NOTICE OF MOTION AND
   Los Angeles, California 90067




                                         CITIGROUP INC.; EARLY                         MOTION FOR AN ORDER
        P (310) 579-9600




                                      14 WARNING SERVICES, LLC; WELLS                  COMPELLING ARBITRATION
                                         FARGO, N.A.; DOES 1-50                        AND STAYING ACTION
                                      15 INCLUSIVE,
                                      16                     Defendants.
                                                                                       Date: July 16, 2021
                                      17                                               Time: 1:30 p.m.
                                                                                       Crtm: 6B
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                           FKKS:2981031v.1 28253.800
                                            DECLARATION OF TRICIA L. LEGITTINO IN SUPPORT OF DEFENDANT CITIBANK N.A.’S NOTICE OF
                                              MOTION AND MOTION FOR AN ORDER COMPELLING ARBITRATION AND STAYING ACTION
Case 2:21-cv-04237-FLA-MRW Document 12-1 Filed 06/06/21 Page 2 of 2 Page ID #:205
